Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 1 of 17 Page ID #:3116




                                             EXHIBIT A




   Exhibit A                                                           Page 4
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 2 of 17 Page ID #:3117




                                                                        SS-FDN-007513
   Exhibit A                                                           Page 5
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 3 of 17 Page ID #:3118




                                                                        SS-FDN-007522
   Exhibit A                                                           Page 6
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 4 of 17 Page ID #:3119




                                                                        SS-FDN-007525
   Exhibit A                                                           Page 7
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 5 of 17 Page ID #:3120




                                                                        SS-FDN-007527
   Exhibit A                                                           Page 8
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 6 of 17 Page ID #:3121




                                                                        SS-FDN-007531
   Exhibit A                                                           Page 9
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 7 of 17 Page ID #:3122




                                                                        SS-FDN-007549
   Exhibit A                                                          Page 10
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 8 of 17 Page ID #:3123




                                                                        SS-FDN-007556
   Exhibit A                                                          Page 11
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 9 of 17 Page ID #:3124




                                                                        SS-FDN-007559
   Exhibit A                                                          Page 12
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 10 of 17 Page ID
                                 #:3125




                                                                    SS-FDN-007604
Exhibit A                                                          Page 13
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 11 of 17 Page ID
                                 #:3126




Exhibit A                                                          Page 14
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 12 of 17 Page ID
                                 #:3127




Exhibit A                                                          Page 15
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 13 of 17 Page ID
                                 #:3128




                                                           ----- �­




                                                                    SS-FDN-007660
Exhibit A                                                          Page 16
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 14 of 17 Page ID
                                 #:3129                             ;
                                                                               -• .I




                                                                    SS-FDN-007663
Exhibit A                                                          Page 17
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 15 of 17 Page ID
                                 #:3130




                                                                     .       �
                                                                    SS-FDN-007713
Exhibit A                                                          Page 18
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 16 of 17 Page ID
                                 #:3131




Exhibit A                                                          Page 19
Case 5:17-cv-02507-AG-AGR Document 63-1 Filed 07/29/19 Page 17 of 17 Page ID
                                 #:3132




Exhibit A                                                          Page 20
